862 F.2d 871Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellant,v.Cornelius James RYAN, Defendant-Appellee.
No. 88-6735.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 22, 1988.Decided:  Nov. 10, 1988.

Cornelius James Ryan, appellant pro se.
Karen Breeding Peters (Office of the United States Attorney), for appellee.
Before WIDENER, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Cornelius James Ryan appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  United States v. Ryan, CA-88-149-R;  CR-85-59-R (W.D.Va. June 16, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Ryan has sought the appointment of counsel by this Court, but we deny Ryan's motion in light of his obvious abilities and the straight forward nature of his claims.   See Whisenant v. Yuam, 739 F.2d 160 (4th Cir.1984)